DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on August 22, 2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 8, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz (US 5,327,413).
Regarding claim 1, Fritz teaches an optical device comprising: 
	a prism assembly including: 
		a first prism comprising a light-transmitting material having a plurality of surfaces including at least a first surface associated with a source of light and a second surface oblique to the first surface (See, e.g., the combination of prism 75 and prism 125 in Fig. 4, here the first surface corresponds to the right/vertical surface of prism 125 which receives light and is therefore associated with a light source 64 in this way, and the second surface corresponds to surface 127 which is oblique to the vertical surface it connects to), and 
		a second prism comprising a light-transmitting material having a plurality of surfaces including at least a first surface associated with a detector and a second surface oblique to the first surface of the second prism (See, e.g., prism 132 in Fig. 4 which has a first surface corresponding to the horizontal lower surface attached to the unnumbered lens and associated with a detector insofar as the light that passes through this surfaces reaches detectors, and a second surface corresponding to surface 136 which is oblique to the first surface), wherein the second surface of the first prism is in overlapping relation with the second surface of the second prism to define an interface region of a given length that partially extends along at least one of the second surface of the first prism or the second surface of the second prism (See, e.g., Fig. 4 which shows this), and wherein the first and second prisms are optically attached at the interface region (See, e.g., Fig. 4 which shows this); and 
	a beamsplitter configuration overlying the interface region (Note that the beamsplitter of this device is formed between prisms 125 and 132, with a splitting interface region at surface 127, but note that it is the combination of the two entire prisms which is being considered “the beamsplitter configuration”), 
	wherein an incoming light beam emitted by the source of light is transmitted by the beamsplitter configuration and is subsequently reflected by the beamsplitter configuration so as to propagate through the prism assembly along a first optical path to the detector (See, e.g., the optical path wherein light is emitted from light source 64 and enters detector B or C, as the light on those paths is transmitted by the interface then reflected off surface 150 in Fig. 4), and wherein the incoming light beam is reflected by the beamsplitter configuration and is subsequently transmitted by the beamsplitter configuration so as to propagate through the prism assembly along a second optical path to the detector (See, e.g., the optical path wherein light is emitted from light source 64 and enters detector A or D, as the light on those paths is reflected by the interface then transmitted through the lower surface of prism 125 in Fig. 4), such that the incoming light beam reaches the detector as two coherent light beams (See, e.g., Fig. 4 which shows the light paths).
Regarding claim 2, Fritz teaches the device set forth above and further teaches wherein a difference between a length of the first and second optical paths varies as a function of an angle of incidence of the incoming light beam (Note that this is necessarily true because if one varies the angle of incidence of the incoming light beam the angle of reflection & thus path length necessarily change).
Regarding claim 3, Fritz teaches the device set forth above and further teaches wherein the source of light is a remote scene that emits radiation (See, e.g., light source 64 in Fig. 4 which is remote relative to the prisms).
Regarding claim 4, Fritz teaches the device set forth above and further teaches a detector arrangement corresponding to the detector associated with the first surface of the second prism (See, e.g., detectors A-D in Fig. 4 which receive light from the first surface of the second prism).
Regarding claim 5, Fritz teaches the device set forth above and further teaches a scanning arrangement configured to change an angle of incidence of light beams, emitted by the source of light, on the first surface of the first prism (See, e.g., the combination of focus servo 168, motive means 172, and lens 80, which move lens 80 to accurately collimate the light reflected from surface 60 up into the prism. Note that moving the lens to maintain the angle of incidence is the act of changing the angle of incidence from non-normal to normal and meets this limitation).
Regarding claim 8, Fritz teaches the device set forth above and further teaches wherein the plurality of surfaces of the first prism further includes a third surface (See, e.g., the rightmost surface of prism 75 closest to the “75” label in Fig. 4), and wherein the plurality of surfaces of the second prism further includes a third surface (See, e.g., the leftmost surface of prism 132 in Fig. 4), and wherein the light-transmitting material of the first and second prisms have a refractive index greater than a refractive index of a medium in which the prism assembly is deployed so as to define a critical angle such that light beams that propagate along the first and second optical paths that are incident on the first and third surfaces of the first and second prisms at angles greater than the critical angle are reflected from the first and third surfaces of the first and second prisms by total internal reflection (See, e.g., the light paths shown in Fig. 4 which show this to be the case as the light bounces internally off of both of these surfaces).
Regarding claim 14, Fritz teaches the device set forth above and further teaches wherein the interface region extends along a majority portion of the second surface of the first prism and a majority portion of the second surface of the second prism, and wherein the majority portions are equally sized portions (See, e.g., Fig. 4 which shows the general layout, and note here “a majority portion” just means a portion of the surface larger than 50%, and so one could select two equally sized majority portions for the two surfaces to meet the limitation).
Regarding claim 15, Fritz teaches the device set forth above and further teaches wherein the interface region extends along a majority portion of the second surface of the first prism and a majority portion of the second surface of the second prism, and wherein the majority portions are unequally sized portions (See, e.g., Fig. 4 which shows the general layout, and note here “a majority portion” just means a portion of the surface larger than 50%, and so one could select two majority portions for the two surfaces being over 50%, but different percentages, to meet the limitation).
Regarding claim 16, Fritz teaches the device set forth above and further teaches wherein the interface region extends along a majority portion of the second surface of the first or second prism, and wherein the interface region extends along the entirety of the second surface of the second or first prism (See, e.g., Fig. 4 which shows the interface to extend along the entire interface of surface 127, which includes a majority portion, so this limitation is met).

Allowable Subject Matter
Claim 21 is allowed.
Claims 6, 7, and 9-13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 21, the prior art, alone or in combination, fails to teach wherein light beams that propagate from the source of light to the detector along the first optical path are reflected once from each of the first and third surfaces of the second prism, and wherein light beams that propagate from the source of light to the detector along the second optical path are reflected once from each of the first and third surfaces of the first prism.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein light beams that propagate from the source of light to the second detector along the third optical path are reflected from the beamsplitter configuration exactly twice and are not transmitted by the beamsplitter configuration, and wherein light beams that propagate from the source of light to the second detector along the fourth optical path are transmitted by the beamsplitter configuration exactly twice and are not reflected from the beamsplitter configuration..
Regarding claim 11, the prior art, alone or in combination, fails to teach wherein the geometric shape of the first prism or the second prism is obtained from the second prism or the first prism by performing at least one of scaling, translating, rotating, or reflecting to the second prism or the first prism.
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein the first prism is a reflected version of the second prism.
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein the plurality of surfaces of the first prism further includes a third surface whereby the first surface of the first prism, the second surface of the first prism, and the third surface of the first prism form a first triangle in a plane, and wherein the plurality of surfaces of the second prism further includes a third surface whereby the first surface of the second prism, the second surface of the second prism, and the third surface of the second prism form a second triangle in the plane, and wherein the first prism has a structural relationship to the second prism such that the first triangle is a scaled version of the second triangle.

Regarding claims 7 and 10, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection, which include different citations for the interface, and what the beamsplitter configuration is. 

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872